DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The rejections of claims 1, 4, and 7 under 35 U.S.C. 103 have been withdrawn in light of the Applicant’s amendments.
Claim 1 has been amended.  Thus, claims 1 and 4-14 are presented for examination.

Allowable Subject Matter
Claims 1 and 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Enomoto [U.S. Patent Publication 2012/0065477], discloses a telemeter displaying information associated with a patient (paragraph 0043), said telemeter storing patient information (paragraph 0031), and a display section displaying biological data (paragraph 0031). The second most similar art of record, Gaskill et al. [U.S. Patent Publication 2009/0058636], discloses a patient monitoring server communicating with a patient monitoring device, exchanging data with said device, and recognizing the patient monitoring device (figures 4B and 4C). However, no art of record discloses a patient telemeter prompting the re-inputting of information when it is determined the time off between the telemeter being on and off is longer than a predetermined time period. Additionally, no art of record discloses the setting of a telemeter information by a central monitoring station.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689